     Case 3:20-cv-01236-MMA-JLB Document 15 Filed 05/27/21 PageID.1340 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                           UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
13    MARIA R.,                                         Case No.: 20-cv-01236-MMA-JLB
14                                     Plaintiff,
                                                        ORDER SETTING SCHEDULE FOR
15    v.                                                MANDATORY SETTLEMENT
                                                        DISCUSSION AND MERITS
16    ANDREW SAUL, Acting Commissioner
                                                        BRIEFING
      of Social Security,
17
                                     Defendant.
18
19
20          On July 1, 2020, Plaintiff filed a Complaint against the Commissioner of Social
21    Security seeking judicial review of the denial of her applications for Social Security
22    Disability and Supplemental Security Income benefits. (ECF No. 1.) The Commissioner
23    filed the Administrative Record on May 25, 2021. (ECF No. 14.)
24          Pursuant to Civil Local Rule 16.1(e)(3), Early Neutral Evaluation and Case
25    Management Conferences are not required to be held in this case. Accordingly, IT IS
26    HEREBY ORDERED:
27    ///
28    ///

                                                    1
                                                                            20-cv-01236-MMA-JLB
     Case 3:20-cv-01236-MMA-JLB Document 15 Filed 05/27/21 PageID.1341 Page 2 of 3



 1                         I.      MANDATORY SETTLEMENT DISCUSSION
 2          The parties shall engage in good faith settlement discussions aiming to resolve the
 3    matter as follows:
 4          1.        No later than June 10, 2021, Plaintiff shall prepare a written and detailed
 5    settlement proposal and deliver it by e-mail to counsel representing the Commissioner.
 6          2.        The Commissioner shall evaluate the merits of Plaintiff’s contentions and
 7    respond to Plaintiff’s settlement proposal by e-mail no later than June 17, 2021. The
 8    parties are encouraged to meet and confer by telephone after Plaintiff’s receipt of the
 9    Commissioner’s written response.
10          3.        No later than July 1, 2021, the parties shall:
11                    a.        file a joint motion requesting additional time to meet and confer;
12                    b.        file a Joint Notice of Settlement; or
13                    c.        file a Joint Status Report advising the Court that they have not resolved
14                              the matter through good faith settlement discussions.
15                                         II.    MERITS BRIEFING
16          If the parties do not resolve the matter after engaging in good faith settlement
17    discussions, the parties shall comply with the following briefing schedule:
18          1.        Plaintiff shall file a merits brief no later than 35 days after the filing of the
19    Joint Status Report.
20          2.        The Commissioner shall file an opposition (not a cross-motion for summary
21    judgment) to Plaintiff’s merits brief no later than 35 days after the merits brief is filed.
22          3.        Plaintiff may file a reply to the Commissioner’s opposition no later than
23    14 days after the opposition is filed.
24          4.        No other briefs or motions are required to be filed for the Court to dispose of
25    the case on its merits. CivLR 7.1(e)(6)(e)(3).
26          5.        No oral argument will be held unless otherwise ordered by the Court. CivLR
27    7.1(e)(6)(f).
28    ///

                                                          2
                                                                                        20-cv-01236-MMA-JLB
     Case 3:20-cv-01236-MMA-JLB Document 15 Filed 05/27/21 PageID.1342 Page 3 of 3



 1          6.    Any request to modify this briefing schedule shall comply with § IV of Judge
 2    Burkhardt’s Civil Chambers Rules.
 3    Dated: May 26, 2021
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                            20-cv-01236-MMA-JLB
